          Case 8:21-cv-01522-KKM-AEP Document 1-2 Filed 06/24/21 Page 1 of 10 PageID 6
Filing # 126417526  E-Filed 05/07/2021 04:25:51 PM


                       IN THE COUNTY COURT OF THE 10TH JUDICIAL CIRCUIT
                               IN AND FOR POLK COUNTY, FLORIDA

        HECTOR GARCIA,

               Plaintiff,
                                                                                       Case No.:
        v.
                                                                                       JURY TRIAL DEMANDED
        DYNAMIC RECOVERY SOLUTIONS
        LLC,
                                                                                       INJUNCTIVE RELIEF SOUGHT
              Defendant.
        _______________________________________/

                                                             COMPLAINT

               Plaintiff Hector Garcia (“Plaintiff”) sues Defendant Dynamic Recovery Solutions LLC

        (“Defendant”) for violations of the Fair Debt Collection Practices Act (“FDCPA”),

                                                 JURISDICTION AND VENUE

               1.         This Court has subject matter jurisdiction over Plaintiff and Defendant

        (collectively, the “Parties”), because the cause of action arises within the jurisdiction of this Court

        and, thus, venue and jurisdiction are proper.

               2.         This Court has personal jurisdiction over Defendant because Defendant is

        operating, present, and/or doing business within this jurisdiction and because the complained of

        conduct of Defendant occurred within Polk County, Florida.

               3.         The amount in controversy is greater than $8,000 exclusive of costs, interest, and

        attorneys’ fees, and is otherwise within this Court’s jurisdiction.

               4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

        et seq., the cause of action alleged below arose in Polk County Florida.




                                                                                                                        PAGE | 1 of 7
                                            LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                    110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                              www.JibraelLaw.com
Case 8:21-cv-01522-KKM-AEP Document 1-2 Filed 06/24/21 Page 2 of 10 PageID 7




                                                         PARTIES

       5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Polk

County, Florida.

       6.         Defendant is a Florida Limited Liability Company, with its principal place of

business located in 135 Interstate Boulevard Suite 6, Greenville SC 29615.

                                         DEMAND FOR JURY TRIAL

       7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                           FACTUAL ALLEGATIONS

       8.         On or about December 23, 2020, Plaintiff suffered an accident and related injuries

in the course and scope of Plaintiff’s employment that required medical treatment and/or services

(the “Work-Injury”).

       9.         On or about December 23, 2020, Phoenix Emergency Services of Inverness, LLC

(“Phoenix Emergency”) provided Plaintiff with a portion of the required medical services needed

to treat the Work-Injury, whereby the only medical services provided to Plaintiff by Phoenix

Emergency were for the treatment of the Work-Injury.

       10.        At the time Phoenix Emergency provided its respective medical services to

Plaintiff, Plaintiff informed Phoenix Emergency that the sought treatment was for the Work-Injury.

       11.        Phoenix Emergency charged a fee for the provision of its (Phoenix Emergency’s)

respective medical services for treatment of the Work-Injury (the “Consumer Debt”).

       12.        The Consumer Debt arose from Plaintiff’s work-related accident and injuries.

       13.        Phoenix Emergency knew that payment of the Consumer Debt was the

responsibility of Plaintiff’s employer and/or the insurance carrier of Plaintiff’s employer.




                                                                                                                PAGE | 2 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 8:21-cv-01522-KKM-AEP Document 1-2 Filed 06/24/21 Page 3 of 10 PageID 8




        14.        Phoenix Emergency knew that payment of the Consumer Debt was not Plaintiff’s

responsibility.

        15.        Phoenix Emergency knew that it did not have any statutory or contractual right to

attempt to collect the Consumer Debt from Plaintiff.

        16.        On a date better known by Phoenix Emergency, Phoenix Emergency sold the

Consumer Debt to Pendrick Capital Partners, LLC (“Pendrick Capital”), whereby Pendrick Capital

became the newly Assigned Creditor of the Consumer Debt.

        17.        Thereafter, and despite knowing that it did not have any statutory or contractual

right to attempt to collect the Consumer Debt from Plaintiff, Pendrick Capital contacted Dynamic

Recovery Solutions LLC (“Defendant”) to collect, or attempt to collect, the Consumer Debt from

Plaintiff.

        18.        On a date better known by Defendant, Defendant began attempting to collect the

Consumer Debt from Plaintiff.

        19.        Defendant is a business entity engaged in the business of soliciting consumer debts

for collection.

        20.        Defendant is a business entity engaged in the business of collecting consumer debts.

        21.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

owed or due or asserted to be owed or due another.

        22.        Defendant is registered with the Florida Office of Financial Regulation as a

“Consumer Collection Agency.”

        23.        Defendant’s “Consumer Collection Agency” license number is CCA9901452.

        24.        Defendant maintains all the records specified in Rule 69V-180.080, Florida

Administrative Code.

                                                                                                                 PAGE | 3 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 8:21-cv-01522-KKM-AEP Document 1-2 Filed 06/24/21 Page 4 of 10 PageID 9




       25.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

Defendant does maintain, are current to within one week of the current date.

       26.      For Defendant’s “Consumer Collection Agency” license to remain valid, Defendant

is required to maintain, at minimum, all records specified in Rule 69V-180.080, Florida

Administrative Code, and keep such records current within one week of the current date.

       27.      Rule 69V-180.080(3)(e) of the Florida Administrative Code commands that

Defendant shall maintain: “[t]he debtor’s account of activity disclosing… a record of payments

made by the debtor, including the date received and the amount and balance owing.”

       28.      Rule 69V-180.080(9)(a)-(b) of the Florida Administrative Code commands that

Defendant shall maintain: “basic information about the debt including, at minimum…

[d]ocumentation of the debt provided by the creditor,” as well as “[t]he date the debt was incurred

and the date of the last payment.”

       29.      On a date better known to Defendant, Defendant sent a collection letter, internally

dated March 11, 2021, to Plaintiff (the “Collection Letter”) in an attempt to collect the Consumer

Debt. A copy of the Collection Letter is attached hereto as Exhibit “A.”

       30.      The Collection Letter is a communication from Defendant to Plaintiff in connection

with the collection of a debt.

       31.      The Collection Letter represents an action to collect a debt by Defendant.

       32.      Defendant, by way of the records which it (Defendant) is required to maintain to

retain a valid Consumer Collection Agency license with the Florida Department of State, knew

that the Consumer Debt arose from the treatment of the Work-Injury and otherwise knew that it

(Defendant), as well as Assigned Creditor Pendrick Capital, did not have any statutory or

contractual right to attempt to collect the Consumer Debt from Plaintiff.

                                                                                                              PAGE | 4 of 7
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
Case 8:21-cv-01522-KKM-AEP Document 1-2 Filed 06/24/21 Page 5 of 10 PageID 10




                                           COUNT I.
                                VIOLATION OF 15 U.S.C. § 1692e(2)(A)

        33.     Plaintiff incorporates by reference paragraphs 1-32 of this Complaint as though

fully stated herein.

        34.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

medically necessary remedial treatment, care, and attendance for such period as the nature of the

injury or the process of the recovery may require….”

        35.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

receive a fee from an injured employee within this state, except as otherwise provided by this

chapter. Such providers have recourse against the employee or carrier for payment for services

rendered in accordance with this chapter.”

        36.     An employee is shielded from liability in any dispute between the employer or

carrier and health care provider regarding reimbursement for the employee’s authorized medical

or psychological treatment. See generally Fla. Stat. § 440.13.

        37.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

sixteen subsections of § 1692e set forth a non-exhaustive list of practices that fall within this ban,

including, but not limited to: “[t]he false representation of the character, amount, or legal status

of any debt.” 15 U.S.C. § 1692e(2)(A). (emphasis added).

        38.     As stated above, Defendant mailed the Collection Letter to Plaintiff in an attempt

to collect the Consumer Debt. The Collection Letter falsely represents that Plaintiff is responsible

for the repayment of the Consumer Debt. Here, Plaintiff is not liable or otherwise responsible for

the payment of the medical services rendered by Phoenix Emergency, as such medical services

were rendered to Plaintiff as a result of a work-related injury sustained by Plaintiff.
                                                                                                              PAGE | 5 of 7
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
Case 8:21-cv-01522-KKM-AEP Document 1-2 Filed 06/24/21 Page 6 of 10 PageID 11




       39.      Defendant by and through the Collection Letter, falsely represents the character of

the Consumer Debt, in that, the Collection Letter falsely represents Consumer Debt as a debt which

Plaintiff is solely responsible and/or otherwise obligated to pay.

       40.      Further, by and through the Collection Letter, Defendant falsely represents the

amount of the Consumer Debt, in that, the $708.00 sought by the Collection Letter exceeds the

amount which Phoenix Emergency is entitled pursuant to the fee schedules and/or guidelines for

services rendered to injured workers such as Plaintiff.

       41.      Thus, by and through the Collection Letter, Defendant violated § 1692e(2)(A) of

the FDCPA by falsely representing the character of the Consumer Debt, as well as by falsely

representing the amount of the Consumer Debt.



                             [The rest of this page left intentionally blank.]




                                                                                                              PAGE | 6 of 7
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
Case 8:21-cv-01522-KKM-AEP Document 1-2 Filed 06/24/21 Page 7 of 10 PageID 12




       42.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

against Defendant, awarding Plaintiff the following relief:

                (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                (c)       Any other relief that this Court deems appropriate under the circumstances.



       DATED: May 7, 2021

                                                              Respectfully Submitted,
                                                               /s/ Thomas J. Patti                                    .
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:    tom@jibraellaw.com
                                                              THE LAW OFFICES OF JIBRAEL S. HINDI
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:     954-907-1136

                                                              PAUL A. HERMAN, ESQ.
                                                              Florida Bar No.: 405175
                                                              E-mail: paul@consumeradvocatelaw.com
                                                              CONSUMER ADVOCATES LAW GROUP, PLLC
                                                              4801 Linton Blvd., Suite 11A-560
                                                              Delray Beach, Florida 33445
                                                              Phone:     (561) 236-8851


                                                              JOEL A. BROWN, ESQ.
                                                              Florida Bar No.: 66575
                                                              E-mail: joel.brown@friedmanandbrown.com
                                                              FRIEDMAN & BROWN, LLC
                                                              3323 NW 55th Street
                                                              Fort Lauderdale, Florida 33309
                                                              Phone:     (954) 966-0111

                                                              COUNSEL FOR PLAINTIFF




                                                                                                              PAGE | 7 of 7
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
Case 8:21-cv-01522-KKM-AEP Document 1-2 Filed 06/24/21 Page 8 of 10 PageID 13


























                     (;+,%,7³$´
Case 8:21-cv-01522-KKM-AEP Document 1-2 Filed 06/24/21 Page 9 of 10 PageID 14
Case 8:21-cv-01522-KKM-AEP Document 1-2 Filed 06/24/21 Page 10 of 10 PageID 15
